Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/21 has been entered.
This office action is in response to correspondence filed 09/07/21 regarding application 16/475,743, in which claims 1, 2, and 5-10 were amended. In order to expedite allowance, the examiner has further amended claims 2 and 5. Claims 1-10 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carl Pellegrini, Reg. No. 40,766 on 09/09/21.

The application has been amended as follows:
In the claims:

In claim 2: line 2: delete “a comprising”
In claim 5: line 1: replace “as claimed in” with “as claimed in claim 1,”


Response to Arguments
Amended independent claims 1, 8, and 10 overcome the 35 U.S.C. 103 rejections of claims 1-10 based on Singh, Narayanan, and Gorodetski, and so they are withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 8, and 10 is Singh, Rita (WO 2016/209888 A1). Singh discloses a speech processing device, comprising: a processor(processor, [0071]); memory storing executable instructions (memory containing a computer program, [0070-0071]) that, when executed by the processor, causes the processor to perform as: a contribution degree estimation unit configured to calculate a contribution degree representing a quality of a segment of a speech signal (determining prediction values for each profile parameter for each speech signal segment, [0045], predictor 230 generates a prediction of a value of one or more profile parameters based on the data in the feature vector, [0047], voice quality, [0026], an analysis block directed to the bio-relevant profile parameter of age can be optimized to perform frequency analysis on a segment of the speech signal being received, rather than other signal processing analysis techniques that might not produce a useful result on the particular segment being analyzed. The algorithms for analysis can be

threshold confidence of the feature being in the signal, and results of the specialized analyses being
performed on each segment will be of higher quality, [0044]); and a speaker feature calculation unit
configured to calculate a feature from the speech signal, for recognizing attribute information of the
speech signal, using the contribution degree as a weight of the segment of the speech signal (predictor
module 230 is a large collection of algorithms that combine generative (probability based), discriminative (regression based) and knowledge-based strategies (derived from mined human opinion and automatically learned features from machine learning models such as neural networks). The combination is explicitly done by using statistical combination strategies and knowledge-based Al strategies. A set of classifiers trained on statistical data ensembles can be used in one or more classifier models 410. A set of regression models 420 trained on statistical data ensembles can be used. Machine- readable representation of predetermined judgments information 430 about the parameter being deduced for profiling can be combined with the classifiers and the regression models for analysis. Fusion strategies 440 for the outputs of classifiers, regression models and predetermined judgments information are used for determining the final prediction value of the profile parameter of interest for the feature vector being analyzed, [0056], functions run on computer system shown in Fig. 7). However, Singh does not disclose the limitations of amended independent claims 1, 8, and 10.

A combination or modification of Singh and the other prior art of record would not have resulted in the limitations of claims 1, 8, and 10, and therefore claims 1, 8, and 10 would not have been obvious to one of ordinary skill in the art at the time of the invention.

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                 09/09/21